USCA4 Appeal: 22-6471      Doc: 17         Filed: 10/18/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6471


        STEVE AUDETTE,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES OF AMERICA; DR. NOGO; DR. BYRON HERBAL; DR.
        ADEIRDRE STRIBLAND-RILEY; P.A. LAVON OVERTON; NURSE LISA
        PATTERSON; NURSE CAROLYN CONNOLLY; NURSE ELIZABETH
        LOZIUK; NURSE KIMBERLY REID; DR. GURINDER SANDHU; DR. REED;
        NURSE NATASHA ASHE; NURSE JUSTINE NIXON; T. NOBLES; NURSE P.
        NWABINWE; DR. EMAD WARD; ROGER HILL; CO JOHNSON,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-ct-03245-M)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Steve Audette, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6471      Doc: 17        Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

              Steve Audette appeals the district court’s order dismissing his complaint filed

        pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

        388 (1971), and the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80. We

        have reviewed the record and find no reversible error. Accordingly, we affirm the district

        court’s order. Audette v. United States, No. 5:21-ct-03245-M (E.D.N.C. Apr. 7, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2